NOT RECOMMENDED FOR PUBLICATION
                              File Name: 08a0607n.06
                              Filed: October 10, 2008

                                        No. 07-3959

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


AVTANDIL RUSISHVILI,

        Petitioner-Appellant,

v.                                                    On Petition for Review from the
                                                      Board of Immigration Appeals
MICHAEL B. MUKASEY,

        Respondent-Appellee.

                                             /

BEFORE:        BOGGS, Chief Judge; and RYAN and COLE, Circuit Judges.

        RYAN, Circuit Judge.        The petitioner, Avtandil Rusishvili, appeals a decision of

the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ) denial of his

claim for asylum and withholding of removal. Because we find that substantial evidence

supports the IJ’s decision, we DENY Rusishvili’s petition for review.

                                                 I.

        The petitioner is a native and citizen of Georgia who entered the United States as

a non-immigrant visitor for pleasure in January 1999, with permission to stay until July 10,

1999.    When Rusishvili stayed beyond the prescribed period, the Immigration and

Naturalization Service commenced deportation proceedings against him.

        Rusishvili claims that he suffered past persecution in Georgia based on his political

views and his Jewish religion and ethnicity, and he argues that he would suffer future
(No. 07-3959)                               -2-

persecution if forced to return. In support of his claim, he cites that he was a political

cartoonist for different newspapers and drew many cartoons that were critical of members

of the government. He also cites a single incident of vandalism to the apartment complex

where he lived, and an incident where he found that his car had been riddled with bullets.

He claims that in response to his cartoons, the newspapers received threatening phone

calls where his Jewish ethnicity was mentioned. In addition, he claims that the vandalism

and the shooting incident were both accompanied by ethnic slurs. However, he does not

claim to have suffered any direct attack against him personally.

       The IJ concluded that Rusishvili failed to establish that he suffered past persecution

on account of his political opinion, religion, or ethnicity and that the government proved by

a preponderance of the evidence that conditions in Georgia have changed to overcome

any presumption of a fear of future persecution. The IJ issued an oral opinion denying

Rusishvili’s application for asylum, denying his application for withholding of removal under

the Immigration and Nationality Act and the Convention Against Torture, and also denying

his request for voluntary departure. The BIA affirmed the IJ’s decision without issuing an

opinion and Rusishvili then filed a timely petition for review. Rusishvili does not challenge

the IJ’s decision to deny CAT relief nor does he challenge the denial of his request for

voluntary departure.

                                             II.

       When the BIA adopts the IJ’s reasoning with respect to a claim for asylum or

withholding of removal, we review the IJ’s decision directly. Singh v. Ashcroft, 398 F.3d

396, 401 (6th Cir. 2005). And in doing so, we will reverse the IJ’s decision only when “the
(No. 07-3959)                                 -3-

evidence not only supports that conclusion, but compels it.” INS v. Elias-Zacarias, 502

U.S. 478, 481 n.1 (1992).

       In order to receive asylum, the applicant must establish that he has a well-founded

fear of future persecution if returned to his country of origin. 8 U.S.C. § 1101(a)(42)(A);

Akhtar v. Gonzales, 406 F.3d 399, 404 (6th Cir. 2005). To qualify for withholding of

removal, the applicant must demonstrate that it is more likely than not that he will be

persecuted if forced to return to the place from which he emigrated.                8 U.S.C. §

1231(b)(3)(A); INS v. Stevic, 467 U.S. 407, 413 (1984).

                                               III.

       Substantial evidence supports the IJ’s decision to deny Rusishvili’s applications for

asylum and for withholding of removal because Rusishvili has not demonstrated a

well-founded fear of future persecution. The instances of persecution cited by the

petitioner appear to be merely isolated criminal activity rather than “persecution” as meant

by the Immigration and Nationality Act. See Lumaj v. Gonzales, 462 F.3d 574, 577-78 (6th

Cir. 2006). Rusishvili was never physically attacked and it is not even clear that any of

these incidents were directed at him on account of his political opinion, religion, or ethnicity.

       Likewise, substantial evidence supports the IJ’s conclusion that conditions in

Georgia have changed so as to rebut any presumption of future persecution. The State

Department Human Rights reports relied upon by the IJ indicate that journalists are

generally free from harassment on account of political opinion and that those who practice

Judaism are not at particular risk of attacks in Georgia. Relying upon these reports is an

acceptable practice for determining that conditions have sufficiently changed, and the IJ
(No. 07-3959)                            -4-

reasonably relied upon these reports to conclude that conditions have in fact changed by

a preponderance of the evidence standard.

                                          IV.

      Therefore, we DENY Rusishvili’s petition for review.